Exhibit 10.6

 

[g74941lci001.jpg]

 

January 30, 2015

 

Chris Werner

 

Re:                             Employment Terms

 

Dear Chris:

 

On behalf of Exterran Holdings, Inc., a Delaware corporation (the “Company”), I
am pleased to offer you the position of Senior Vice President Fabrication
Services, effective as of February 2, 2015 (the “Effective Date”), on the terms
and conditions set forth below.

 

1.                                      POSITIONS, DUTIES AND RESPONSIBILITIES. 
As of the Effective Date, you will serve as Senior Vice President of the Company
and will have such duties and responsibilities as are usual and customary for
your position.  You will report directly to Brad Childers, President and Chief
Executive Officer of the Company, and will work at our offices located in
Houston, Texas, except for travel to other locations as may be reasonably
necessary to fulfill your responsibilities.  At the Company’s request, you will
serve the Company and/or its subsidiaries and affiliates in other offices,
directorships and capacities in addition to the foregoing.  In the event that
you serve in any one or more of such additional capacities, your compensation
will not be increased beyond that specified in this letter.  You will be
expected to devote your full business time and attention to the business and
affairs of the Company and the performance of your duties hereunder.

 

2.                                      AT-WILL EMPLOYMENT.  You acknowledge and
agree that your employment with the Company is “at-will” and not for any
specified time, and may be terminated, with or without cause and with or without
notice, at any time by you or the Company; provided, however, that you will be
entitled to certain benefits and payments upon certain terminations of
employment, as described in paragraphs 8 and 9 below.  The nature of your
at-will employment relationship cannot be changed except in a writing signed by
you and an authorized representative of the Company.

 

3.                                      BASE COMPENSATION.  During your
employment with the Company, your base salary will be $300,000 per year (the
“Base Salary”), less payroll deductions and all required withholdings, payable
in accordance with the Company’s normal payroll practices but no less often than
bi-weekly.  Your Base Salary will be subject to annual review in the discretion
of the Board or a designated committee of the Board and prorated for any partial
year of employment.

 

--------------------------------------------------------------------------------


 

4.                                      SHORT-TERM INCENTIVE.  For each fiscal
year of the Company ending during the term of your employment, you will be
eligible to receive an annual short-term incentive payment (the “Short-Term
Incentive”) upon the achievement of performance objectives determined by the
Board or a designated committee of the Board, in either case, in its sole
discretion, which will be targeted at sixty percent (60%) of your Base Salary
(the “Target Short-Term Incentive”), subject to annual review in the discretion
of the Board or a designated committee of the Board.  Any such Short-Term
Incentive will be paid on the date on which short-term incentives are paid
generally to the Company’s executive officers, but in no event later than the
fifteenth (15th) day of the third (3rd) month following the end of the fiscal
year in which the Short-Term Incentive is earned and, unless otherwise agreed to
by the Board or a designated committee of the Board, you must be employed by the
Company on the payment date in order to earn such bonus.

 

5.                                      ANNUAL EQUITY AWARDS.  For each fiscal
year of the Company during the term of your employment, beginning in 2015, the
Company anticipates that you will be granted an annual equity award valued at
$400,000 (the “Annual Award”).  The value of your Annual Award will be subject
to annual review in the discretion of the Board or a designated committee of the
Board, and each grant of an Annual Award will be subject to your continued
employment through the applicable grant date, in accordance with the Company’s
general plans, policies and practices with respect to grants of annual equity
awards to its executive officers generally.  The Company will determine the type
or types of equity that comprise each Annual Award (which may include restricted
stock, stock options, performance shares and/or units of the Company) as well as
the grant dates, vesting dates and exercise prices, in each case, in accordance
with the terms and conditions of the applicable equity plan(s) and award
notice(s).

 

6.                                      BENEFITS; PAID TIME OFF.  During your
employment with the Company, you will be eligible to participate in all savings,
retirement, incentive, health, welfare and perquisite plans (including, but not
limited to, medical, dental, disability insurance, life insurance, employee
stock purchase, 401(k) and deferred compensation plans and programs) maintained
or sponsored by the Company for its executive officers, as in effect from time
to time and subject to the terms and conditions thereof.  In addition, you will
be entitled to paid time off in accordance with the plans, policies, programs
and practices of the Company generally applicable to its executive officers, as
in effect from time to time.  Notwithstanding the foregoing, nothing contained
in this letter will require or obligate the Company to establish, maintain or
continue any particular employee benefit plan, program, policy or benefit.

 

7.                                      NON-CHANGE OF CONTROL SEVERANCE.  On the
Effective Date, you and the Company will execute a Severance Benefit Agreement
substantially in the form attached hereto as Exhibit A (the “Severance
Agreement”). Subject to and upon the terms and conditions of the Severance
Agreement, you will be entitled to receive certain severance payments and
benefits upon certain terminations of your employment with the Company and its
affiliates. Under the terms of the Severance Agreement, upon a Qualifying
Termination of Employment (as defined in the Severance Agreement), subject to
your execution of a waiver and release of claims against the Company and its
affiliates, you will be entitled to receive (a) a lump-sum severance payment
equal to (i) one times your Base Salary plus one times your Target Short-Term
Incentive plus (ii) one times your Target Short-Term Incentive prorated through
the date of termination, (b) full accelerated vesting of your then-outstanding
unvested equity awards that would have otherwise vested during the one (1)-year
period following your termination and (c) healthcare continuation coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 for up to one
(1) year following your termination, to the extent permitted by applicable law.

 

2

--------------------------------------------------------------------------------


 

8.                                      CHANGE OF CONTROL SEVERANCE.  In
addition, on the Effective Date, you and the Company will execute a Change of
Control Agreement substantially in the form attached hereto as Exhibit B (the
“Change of Control Agreement”).  Subject to and upon the terms and conditions of
the Change of Control Agreement, you will be entitled to receive certain
severance benefits and payments upon certain terminations of your employment
with the Company and its affiliates in connection with a Change of Control. 
Under the terms of the Change of Control Agreement, upon a Qualifying
Termination of Employment (as defined in the Change of Control Agreement),
subject to your execution of a waiver and release of claims against the Company
and its affiliates, you will be entitled to receive (a) a lump-sum severance
payment equal to two (2) times your Base Salary plus two (2) times your Target
Short-Term Incentive, (b) an amount equal to two (2) times the total employer
matching contributions that would have been credited to your account under the
Company’s 401(k) plan and any deferred compensation plan had you made elective
deferrals or contributions during the twelve (12) months preceding your
termination, (c) any amounts previously deferred by you or earned but not
previously paid under the Company’s incentive and nonqualified deferred
compensation programs as of your termination date, (d) full accelerated vesting
of your then-outstanding unvested equity awards, and (e) healthcare continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985 for up
to two (2) years following your termination, to the extent permitted by
applicable law.

 

9.                                      RESTRICTIVE COVENANTS.  You acknowledge
and agree that, during your employment with the Company, you will be subject to
the Company’s standard policies, if any, relating to non-disparagement,
non-solicitation, non-competition and confidentiality, as set forth in the
Severance Agreement, the Change of Control Agreement and any other Company
policies or plans generally applicable to its executive officers.

 

10.                               STOCK OWNERSHIP REQUIREMENTS.  No later than
February 28, 2020, and continuing through the date on which your employment with
the Company terminates for any reason, you will be required to hold equity in
the Company valued at three (3) times your then current Base Salary as of the
Effective Date (including unvested equity awards, other than unvested stock
options).

 

11.                               CLAWBACK AND RECOUPMENT.  All compensation and
benefits payable to you by the Company and/or its affiliates will be subject to
any clawback or recoupment requirements under the Dodd-Frank Wall Street Reform
and Consumer Protection Act and any clawback or recoupment policies that the
Company and/or its affiliates may adopt from time to time.

 

3

--------------------------------------------------------------------------------


 

12.                               WITHHOLDING.  The Company may withhold from
any amounts payable under this letter such federal, state, local or foreign
taxes as are required to be withheld pursuant to any applicable law or
regulation.

 

13.                               GOVERNING LAW.  This letter shall be governed
by, and construed in accordance with, the laws of the State of Texas, without
regard to principles of conflict of laws thereof.

 

14.                               ENTIRE AGREEMENT.  As of the Effective Date,
this letter, together with the Severance Agreement, the Change of Control
Agreement and any ancillary agreements between you and the Company, constitutes
the final, complete and exclusive agreement between you and the Company with
respect to the subject matter of this letter, and supersedes and replaces any
and all other agreements, offers or promises, whether oral or written, by the
Company, its affiliates or any predecessor employer (or any representative
thereof).  You agree that any such prior agreement, offer or promise between you
and the Company, its affiliates or any predecessor employer (or any
representative thereof), is hereby terminated and will be of no further force or
effect, and you acknowledge and agree that upon your execution of this letter,
you will have no right or interest in or with respect to any such agreement,
offer or promise.

 

Please confirm your acceptance of, and agreement to, the foregoing terms and
conditions by signing and dating this letter in the space provided below and
returning it to D. Bradley Childers, President and Chief Executive Officer. 
Please retain one fully-executed original for your files.

 

We look forward to having you begin work with us.

 

Sincerely,

 

EXTERRAN HOLDINGS, INC.

 

 

 

 

 

 

 

By:

/s/ D. BRADLEY CHILDERS

 

 

D. Bradley Childers

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

Agreed and Accepted,

 

this 30th day of January, 2015:

 

 

 

 

 

 

 

By:

/s/ CHRIS WERNER

 

 

Chris Werner

 

 

Senior Vice President Fabrication Services

 

 

4

--------------------------------------------------------------------------------